DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
Status of Claims
Applicant's arguments, filed 10/29/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 10/29/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1 and 13-15.
Applicants have cancelled claims 3 and 22-24.
Applicants have introduced new claims 25-29.
Applicants have left claims 2, 4-12, and 16-21 as previously presented.
Claims 1, 2, 4-21, and 25-29 are the current claims hereby under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections – Withdrawn and Newly Applied Necessitated by Applicants Amendments
Claims 1 and 17 are objected to because of the following informalities:
Claim 1, line 11, currently reads “the second sensor is attached to …”, however, it appears it should read --the second acoustic sensor is configured to be attached to--.
Claim 1, line 12, currently reads “the second acoustic sensor is configured to be detached from the stowed position and is configured to be placed at the front side of the user’s chest.
Claim 17, line 2, currently reads “signalling to the user …”, however, it appears it should read --signaling to the user--.
Response to Arguments
Applicant’s arguments, see Remarks page 8, filed 10/29/2021, with respect to claims 13-15 have been fully considered and are persuasive. The objections of claims 13-15 have been withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not invoke 112(f).
Claim Rejections - 35 USC § 112(b) – Withdrawn
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Response to Arguments
Applicant’s arguments, see Remarks page 8, filed 10/26/2021, with respect to claims 15-21 have been fully considered and are persuasive. Applicants have amended claims 15-21. The 112(b) rejection of claims 15-21 has been withdrawn.  
Claim Rejections - 35 USC § 103 – Modified Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, 9, and 13 is/are rejectedJassin M. Jouria (Pub. No. US 2015/0164344), hereinafter referred to as Jouria, in view of Ernest J. Tacchi (Pat. No. US 4,248,241), hereinafter referred to as Tacchi, further in view of Juanita P. Simms (Pat. No. US 6,340,350), hereinafter referred to as Simms.
The claims are generally directed towards an apparatus for self-auscultation, comprising: a cuff formed as an arm band and configured to be worn around an upper arm of a user, the cuff comprising an external wall and an internal wall; a first acoustic sensor attached to the external wall of the cuff and having a sensitive side oriented away from the internal wall of the cuff and configured to receive sounds through a side of the chest of the user; and a second acoustic sensor detachably mounted on the cuff, the second acoustic sensor being formed as a stethoscope head configured to receive sounds and to be movable with regard to the cuff and configured to be placed by hand of the user at a front side of the user’s chest and used in conjunction with the first sensor, wherein when not in use, the second sensor is attached to the cuff at a stowed position; and when in use, the second acoustic sensor is detached from a stowed position and is configured to be placed at a front side of the user’s chest.
Regarding Claim 1, Jouria discloses an apparatus for self-auscultation (Abstract, “portable medical device”, and para. [0010], “vital sign detection assembly may comprise … first acoustic sensor, second acoustic sensor”), comprising: 
a cuff formed as an arm band (Fig. 1, element 105, “arm cuff air bladder”) and configured to be worn around an upper arm of a user (Fig. 1, the cuff is worn on the upper arm of a user, and para. [0056], “arm cuff air bladder which may be wrapped around forearm”), the cuff comprising an external wall and an internal wall (para. [0013], “arm cuff air bladder may comprise a pneumatic pump … to measure a blood pressure of a user”, if an air bladder is to be filled with air then inherently there will be an internal and an external wall of the arm cuff air bladder); 

a second acoustic sensor (Fig. 3, element 125, “second-acoustic sensor”), configured to receive sounds (para. [0013], “the second-acoustic sensor may be structured and arranged to detect a respiratory rate of the user by detecting a breathing pattern produced by a pair of lungs of the user from within the chest cavity”), and used in conjunction with the first sensor (para. [0035], “two acoustic sensors are used to listen for sounds from within the body”).
However, Jouria does not explicitly disclose the second acoustic sensor is formed as a stethoscope head and is configured to be movable with regard to the cuff and configured to be placed by hand of the user at a front side of the user’s chest.
Tacchi teaches of a patient monitoring apparatus including an inflatable blood pressure cuff having an associated acoustic stethoscope pickup piece for measuring sounds related to cardiorespiratory auscultation (Abstract, Fig. 1, element 12 and 81). Tacchi further teaches that the acoustic stethoscope pickup piece is attached to the cuff (at least Fig. 3, elements 12 and 81), and the acoustic pickup piece can be moved to the front side of the user’s chest (at least Fig. 3, col. 1, lines 22-25, and Claim 2). It would have been obvious to one of ordinary skill in the 
However, modified Jouria does not explicitly disclose when not in use, the second sensor is attached to the cuff at a stowed position; and when in use, the second acoustic sensor is detached from a stowed position and is configured to be placed at a front side of the user’s chest.
Simms discloses an electronic stethoscope (Fig. 1, element 100) and a casing for holding the electronic stethoscope (Fig. 1, elements 500 and 560) including a garment clasp (Fig. 1, element 550). Simms further teaches that the electronic stethoscope can be stored within the holder prior to use, or after use. Simms further teaches that electronic stethoscope can be removed from the housing and the electronic stethoscope can be placed against a patient’s body during use for sensing auscultatory sounds (col. 4, lines 28-47). Simms further teaches that the holder includes a garment clasp that can be attached to a user’s belt or a garment (col. 4, lines 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus disclosed by modified Jouria to further include a housing to hold the acoustic sensor when not in use and allow for the acoustic sensor to be removed when in use. Simms teaches that including a housing and holder 
Regarding Claim 2, modified Jouria discloses the apparatus according to claim 1, in which the first sensor is fixedly mounted on the cuff (Fig. 1, element 120 and para. [0061], “arm cuff air bladder may be securable about forearm of user such that … first acoustic sensor … are in touch-contact with vital sign detection area 140”).
Regarding Claim 4, modified Jouria discloses the apparatus according to claim 1, in which the cuff comprises a pneumatic bladder for blood pressure measurement (para. [0013], “the arm cuff air bladder may comprise a pneumatic pump comprising a 30 Vdc air pump, and at least one valve working in functional combination to measure a blood pressure of a user”).
Regarding Claim 5, modified Jouria discloses the apparatus according to claim 1, in which the second sensor and the cuff are connected with a wired connection (Fig. 3 and Fig. 4, acoustic sensors 120 and 125 are both connected to the cuff and in Fig. 4, the acoustic sensors are connected to a microcontroller printed circuit board and para. [0023]).
Regarding Claim 6, modified Jouria discloses the apparatus according to claim 1.
However, modified Jouria does not explicitly disclose in which the second sensor and the cuff are wirelessly connected.
Simms further teaches that the electronic stethoscope can be wireless and transmit wireless signals (col. 2, lines 41-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second sensor and the cuff disclosed by modified Jouria to be connected wirelessly. Simms teaches that a wireless 
Regarding Claim 7, modified Jouria discloses the apparatus according to claim 1, in which the apparatus is configured to be connected to a display device (Fig. 1, element 175, “LC display screen” and para. [0058], “omnisign medical device systems may be structured and arranged to communicate ... for displaying vital sign of user in real-time on LCD display screen”).
Regarding Claim 9, modified Jouria discloses the apparatus according to claim 1, further comprising a control circuitry which comprises a noise cancelling circuitry which is configured to reduce noise from signals received from at least one of the first or second sensors (para. [0035], “acoustic sensors output are feed through bandpass filters to block unwanted frequencies from entering the amplifier circuits … through the use of FFT digital signal processing, the wanted sounds are identified”).
Regarding Claim 13, modified Jouria discloses the apparatus according to claim 1, further comprising a housing arranged adjacent to the cuff (para. [0013], “plastic enclosure may be securely mounted to the arm cuff air bladder”), the housing enclosing a control unit (para. [0011], “plastic enclosure in preferred embodiments may integrally comprise a microcontroller printed circuit board” and Fig. 4).
Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jassin M. Jouria (Pub. No. US 2015/0164344), hereinafter referred to as Jouria, in view of Ernest J. Tacchi (Pat. No. US 4,248,241), hereinafter referred to as Tacchi, further in view of Juanita P.  as applied to claims 1 and 7 above, and further in view of Fougere et al. (Pub. No. US 2016/0317088), hereinafter referred to as Fougere.
Regarding Claim 8, modified Jouria discloses the apparatus according to claim 7.
However, modified Jouria does not explicitly disclose the display device being configured to provide guidance on positioning the second sensor.
Fougere discloses a biomedical sensor including a sensing element and a processor for determining if the position of the sensor is in an optimal position (Abstract and Fig. 2A). Fougere further teaches that the sensor, sensing element, and the processor determines a quality of the sensor placement by comparing the signal representative of the physiological parameter recorded by the sensor to a stored model or location (para. [0046]). Fougere teaches of a user interface for indicating the sensor site on body to be measured (Fig. 5 and para. [0074]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify obvious to modify the apparatus and second sensor disclosed by modified Jouria to further include the teachings of sensor placement taught by Fougere. Fougere teaches that presenting-indication steps on sensor placement permits a user to move a sensor to a different location and find the optimal sensor location for measurements (para. [0080]).
Regarding Claim 14, modified Jouria discloses the apparatus according to claim 1.
However, modified Jouria does not explicitly disclose further comprising a vibrator, configured for giving a haptic feedback to the user.
.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jassin M. Jouria (Pub. No. US 2015/0164344), hereinafter referred to as Jouria, in view of Ernest J. Tacchi (Pat. No. US 4,248,241), hereinafter referred to as Tacchi, further in view of Juanita P. Simms (Pat. No. US 6,340,350), hereinafter referred to as Simms as applied to claim 1 above, and further in view of Arsil Nayyar Hussain (Pub. No. US 2016/0100817), hereinafter referred to as Hussain.
Regarding Claim 10, modified Jouria discloses the apparatus according to claim 1.
However, modified Jouria does not explicitly disclose the apparatus is configured to be connected to one or more remote server(s).
Hussain teaches of a system for capturing and outputting data regarding bodily characteristics, such as heart sounds and lung sounds through a stethoscope (Abstract and para. [0010]). Hussain further teaches that the apparatus can connect to remote servers (para. [0140]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by modified Jouria to further . 
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jassin M. Jouria (Pub. No. US 2015/0164344), hereinafter referred to as Jouria, in view of Ernest J. Tacchi (Pat. No. US 4,248,241), hereinafter referred to as Tacchi, further in view of Juanita P. Simms (Pat. No. US 6,340,350), hereinafter referred to as Simms as applied to claim 1 above, and further in view of Pub. No. US 2013/0261474, hereinafter referred to as Kim.
Regarding Claim 11, modified Jouria discloses the apparatus according to claim 1.
However, modified Jouria does not explicitly disclose wherein the apparatus is configured to receive an ECG signal.
Kim teaches a blood pressure measuring device capable of measuring electrocardiogram (Abstract, Fig. 4, and para. [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microcontroller disclosed by Jouria to explicitly receive an ECG signal in addition to stethoscope recordings and blood pressure recordings. Kim teaches that receiving an ECG signal as well as other recordings allows for the device to check for abnormalities and aid in diagnosing cardiovascular diseases (para. [0013]). 
Regarding Claim 12, modified Jouria discloses the apparatus according to claim 1.
However, modified Jouria does not explicitly disclose two or more electrodes arranged at least at one of the internal wall of the cuff, the first sensor or the second sensor.
Kim teaches a blood pressure measuring device capable of measuring electrocardiogram (Abstract, Fig. 4, and para. [0036]). Kim further teaches of two or more electrodes arranged on . 
Claims 15, 26, 27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jassin M. Jouria (Pub. No. US 2015/0164344), hereinafter referred to as Jouria, in view of Ernest J. Tacchi (Pat. No. US 4,248,241), hereinafter referred to as Tacchi.
Regarding Claim 15, Jouria discloses a method (para. [0016]) comprising: 
receiving first acoustic signals from a first acoustic sensor (Fig. 3, element 120, “first-acoustic sensor” and para. [0013], “the first-acoustic sensor may be structured and arranged to detect … within a chest cavity of the chest of the user” and para. [0057], “acoustic sensors are in touch-contact with different vital sign detection areas around forearm and side-chest area of user 140”), attached at a cuff formed as an arm band placed around an upper arm of a user (Fig. 1, the cuff is worn on the upper arm of a user, and para. [0056], “arm cuff air bladder which may be wrapped around forearm”), and having a sensitive side oriented away from the cuff axis (Fig. 1 and para. [0061], “first-acoustic sensor and second-acoustic sensor are in touch-contact with vital sign detection area of user 140”, therefore the sensing side is oriented away from the cuff), 
receiving second acoustic signals from a second acoustic sensor placed at a front side of the user’s chest (Fig. 3, element 125, “second-acoustic sensor” and para. [0013], “the second-
using, in a valvulopathy and disorders detection algorithm (para. [0011], “microcontroller comprising a plurality of vital sign detecting algorithms”), the first acoustic signals sensed by the first sensor in conjunction with and simultaneously with the second acoustic signals sensed by the second sensor (para. [0030-0031], “acoustic sensors detects the sounds within the arm … against the left side of the chest … processed by the algorithms …” and para. [0035], “two acoustic sensors are used to listen for sounds from within the body”). 
However, Jouria does not explicitly disclose the second acoustic sensor is configured to be movable with regard to the cuff, and is configured to be moved by hand of the user to a heart auscultation position. 
Tacchi teaches of a method of using a patient monitoring apparatus including an inflatable blood pressure cuff having an associated acoustic stethoscope pickup piece for measuring sounds related to cardiorespiratory auscultation (Abstract, Fig. 1, element 12 and 81). Tacchi further teaches that the acoustic stethoscope pickup piece is attached to the cuff (at least Fig. 3, elements 12 and 81), and the acoustic pickup piece can be moved to the front side of the user’s chest (at least Fig. 3, col. 1, lines 22-25, and Claim 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify second acoustic sensor disclosed by Jouria to be configured to be moved with regard to the cuff and placed on the front side of the user’s chest, as taught by Tacchi. Tacchi teaches movable stethoscopes allow for the stethoscope sound pickup piece to be placed in a precise 
Regarding Claim 26, Jouria discloses a system (Abstract) comprising: 
an apparatus for self-auscultation (Abstract, “portable medical device”, and para. [0010], “vital sign detection assembly may comprise … first acoustic sensor, second acoustic sensor”), comprising: 
a cuff formed as an arm band (Fig. 1, element 105, “arm cuff air bladder”) and configured to be worn around an upper arm of a user (Fig. 1, the cuff is worn on the upper arm of a user, and para. [0056], “arm cuff air bladder which may be wrapped around forearm”), the cuff comprising an external wall and an internal wall (para. [0013], “arm cuff air bladder may comprise a pneumatic pump … to measure a blood pressure of a user”, if an air bladder is to be filled with air then inherently there will be an internal and an external wall of the arm cuff air bladder); 
a first acoustic sensor (Fig. 3, element 120, “first-acoustic sensor”) attached to the external wall of the cuff (Fig. 3, element 120 is attached to the external side of the cuff) and having a sensitive side oriented away from the internal wall of the cuff and configured to receive sounds through a side of the chest of the user (Fig. 1 and para. [0061], “first-acoustic sensor and second-acoustic sensor are in touch-contact with vital sign detection area of user 140”, para. [0013], “the first-acoustic sensor may be structured and arranged to detect … within a chest cavity of the chest of the user” and 
a second acoustic sensor (Fig. 3, element 125, “second-acoustic sensor”), configured to receive sounds (para. [0013], “the second-acoustic sensor may be structured and arranged to detect a respiratory rate of the user by detecting a breathing pattern produced by a pair of lungs of the user from within the chest cavity”) and used in conjunction with the first sensor (para. [0035], “two acoustic sensors are used to listen for sounds from within the body”), 
control circuity (Fig. 4 and para. [0044]) configured to simultaneously acquire a first signal received from the first sensor and a second signal received from the second sensor (para. [0013] and para. [0035], “two acoustic sensors are used to listen for sounds from within the body”).
However, Jouria does not explicitly disclose the second acoustic sensor is configured to be movable with regard to the cuff and configured to be placed by hand of the user at a front side of the user’s chest.
Tacchi teaches of a patient monitoring apparatus including an inflatable blood pressure cuff having an associated acoustic stethoscope pickup piece for measuring sounds related to cardiorespiratory auscultation (Abstract, Fig. 1, element 12 and 81). Tacchi further teaches that the acoustic stethoscope pickup piece is attached to the cuff (at least Fig. 3, elements 12 and 81), and the acoustic pickup piece can be moved to the front side of the user’s chest (at least Fig. 3, col. 1, lines 22-25, and Claim 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify second acoustic sensor 
Regarding Claim 27, modified Jouria discloses the system of claim 26, wherein the control circuitry is part of a control unit of the apparatus (Fig. 4, Fig. 5, para. [0023] and para. [0065]).
Regarding Claim 29, modified Jouria discloses the system of claim 26, wherein the control unit is storing a valvulopathy and disorders detection algorithm (para. [0011], “microcontroller comprising a plurality of vital sign detecting algorithms”), which receives as input the first signal and the second signal (para. [0030-0031], “acoustic sensors detects the sounds within the arm … against the left side of the chest … processed by the algorithms …” and para. [0035], “two acoustic sensors are used to listen for sounds from within the body”). 
Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jassin M. Jouria (Pub. No. US 2015/0164344), hereinafter referred to as Jouria, in view of Ernest J. Tacchi (Pat. No. US 4,248,241), hereinafter referred to as Tacchi as applied to claim 15 above, and further in view of Fougere et al. (Pub. No. US 2016/0317088), hereinafter referred to as Fougere.
Regarding Claim 16, modified Jouria discloses the method according to claim 15.

Fougere discloses a method of using a biomedical sensor including a sensing element and a processor for determining the correct position of the sensing element (Abstract). Fougere further teaches a method of retrieving physiological signals from a sensor to determine the placement of a second sensor based on rating levels (Fig. 5 and para. [0073-0080]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Jouria to further modify the method to analyze the signals sensing by the sensors to provide correction of the sensor placement. Fougere teaches that comparing sensor measurements to models would ensure correct placement to obtain accurate biological measurements (para. [0080]).
Regarding Claim 17, modified Jouria discloses the method according to claim 15, further comprising: processing the signals of the first sensor and the second sensor with a noise cancelling algorithm (para. [0035], “acoustic sensors output are feed through bandpass filters to block unwanted frequencies from entering the amplifier circuits … through the use of FFT digital signal processing, the wanted sounds are identified”).
However, modified Jouria does not explicitly disclose signaling to the user that one of the pre-defined heart auscultation position for the second sensor is reached.
Fougere discloses a method of using a biomedical sensor including a sensing element and a processor for determining the correct position of the sensing element (Abstract). Fougere further teaches of presenting sensor-position information to a user via a user interface (para. 
Regarding Claim 18, modified Jouria discloses the method according to claim 15.
However, modified Jouria does not explicitly disclose providing correction instructions graphically on a display device coupled to the auscultation apparatus.
Fougere discloses a method of using a biomedical sensor including a sensing element and a processor for determining the correct position of the sensing element (Abstract). Fougere further teaches of presenting sensor-position information to a user via a user interface (para. [0091-0092]). For example, Fougere teaches that the user interface can be separate from the sensor (Ex: a smartphone) or integrated with the sensor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Jouria to further provide visual instructions on correct sensor placement. Fougere teaches that a user interface would allow for the user to see visual indicators for correct sensor placement for correct measurements (para. [0091]).
Regarding Claim 19, modified Jouria discloses the method according to claim 15.
However, modified Jouria does not explicitly disclose providing feedback to notify proper position, comprising at least one of visual feedback, audio feedback, or haptic feedback.
.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jassin M. Jouria (Pub. No. US 2015/0164344), hereinafter referred to as Jouria, in view of Ernest J. Tacchi (Pat. No. US 4,248,241), hereinafter referred to as Tacchi as applied to claim 15 above, and further in view of Arsil Nayyar Hussain (Pub. No. US 2016/0100817), hereinafter referred to as Hussain.
Regarding Claim 20, modified Jouria discloses the method according to claim 15.
However, modified Jouria does not explicitly disclose further comprising: carrying out analysis of signals at a telemedicine service and sending back health information including a diagnosis.
Hussain teaches of a method for capturing and outputting data regarding bodily characteristics, such as heart sounds and lung sounds through a stethoscope (Abstract and para. [0010]). Hussain further teaches that the apparatus can connect to remote servers (para. [0140]). Hussain further teaches of transmitting and receiving signals from a telemedicine service to receive a diagnosis (para. [0137]). It would have been obvious to one of ordinary skill . 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jassin M. Jouria (Pub. No. US 2015/0164344), hereinafter referred to as Jouria, in view of Ernest J. Tacchi (Pat. No. US 4,248,241), hereinafter referred to as Tacchi as applied to claim 15 above, and further in view of Joseph Habboushe (Pub. No. US 2009/0279708), hereinafter referred to as Habboushe.
Regarding Claim 21, modified Jouria  discloses the method according to claim 15.
However, modified Jouria does not explicitly disclose generating for output a report with unexpected noises being characteristic of a valve disorder, based on an analysis of the first and second acoustic signals.
Habboushe discloses an electronic stethoscope system that including an acoustic sensor (Fig. 1, element 102) and a base unit (Fig. 1, element 104). Habboushe further teaches that the base unit included acoustic signal processing circuitry for converting the audio waves into electronic representations, which can be displayed on the base unit and evaluated by diagnostic software. Habboushe further teaches that the diagnostic software can make diagnoses suggestions, for example judging a heart sound as a mitral valve murmur (para. [0023-0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Jouria to further include a diagnosis of the recorded health sounds to be reported to a user. Habboushe teaches that .
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jassin M. Jouria (Pub. No. US 2015/0164344), hereinafter referred to as Jouria, in view of Ernest J. Tacchi (Pat. No. US 4,248,241), hereinafter referred to as Tacchi, in view of Fougere et al. (Pub. No. US 2016/0317088), hereinafter referred to as Fougere as applied to claim 16 above, and further in view of Kumar et al. (Pub. No. US 2012/0289849), hereinafter referred to as Kumar.
Regarding Claim 25, modified Jouria discloses the method according to claim 16.
However, modified Jouria does not explicitly disclose wherein the correction instructions and guidance provide help to the user for positioning the second sensor at one of the prescribed heart auscultation positions at a front side of the user's chest.
Kumar teaches of a signal processing apparatus and a method of receiving phonocardiogram signals captured from the chest of a patient (Abstract). Kumar further teaches of providing instructions and guidance to provide help to a user to move a sensor to a certain position (Fig. 8, and para. [0084]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Jouria to explicitly provide instructions to a heart auscultation position. Kumar teaches by taking multiple auscultation measurements of the chest, more properties are able to be collected (para. [0028]). One of ordinary skill would have recognized that by providing instructions to an exact location, more accurate results can be collected in order to improve the analysis (para. [0029]). 
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jassin M. Jouria (Pub. No. US 2015/0164344), hereinafter referred to as Jouria, in view of Ernest J. Tacchi (Pat. No. US 4,248,241), hereinafter referred to as Tacchi as applied to claim 26 above, and further in view of Arsil Nayyar Hussain (Pub. No. US 2016/0100817), hereinafter referred to as Hussain.
Regarding Claim 28, modified Jouria discloses the system of claim 26.
However, modified Jouria does not explicitly disclose wherein the control circuitry is part of a remote entity.
Hussain teaches of a system for capturing and outputting data regarding bodily characteristics, such as heart sounds and lung sounds through a stethoscope (Abstract and para. [0010]). Hussain further teaches that the apparatus can connect to remote servers (para. [0140]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by modified Jouria to further include connecting to a remote server. Hussain teaches that remote servers can be used for telemedicine purposes for remote diagnosis and teaching (para. [0004]). 
Response to Arguments
Applicant’s arguments regarding Kroner et al. (US 2013/0116514), hereinafter referred to as Kroner, see Pages 9-12 of Remarks, filed 10/29/2021, with respect to the rejection(s) of claim(s) 1-7, 9-13, 15, 20, and 23-24 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ernest J. Tacchi (Pat. No. US 4,248,241), hereinafter referred to as Tacchi, as applied above.
Applicant's arguments filed 10/29/2021, with respect to Jouria, Fougere, and Habboushe have been fully considered but they are not persuasive.
Applicants have argued that Jouria is silent on stethoscopy and self-auscultation. The Examiner respectfully disagrees. Jouria discloses two acoustic sensors used for the device to record heart beats and/or lung breathing patterns (para. [0013]). 
	Applicants have further argued that Jouria is teaches away from a detachable organ. The Examiner respectfully disagrees. Jouria discloses that the cuff can be positioned on the arm of the user in order for the acoustic sensors to be in touch-contact with a vital sign area of the user (para. [0072]). One of ordinary skill in the art would have recognized that a detachable organ would additionally aid in the device to allow for placement of the acoustic sensors in touch-contact of a vital area. 
Further, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791